DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2 and 21 are canceled.  Claim 22 is newly added.  Claims 1, 3-20 and 22 are pending where claims 1 and 15 have been amended.  Claims 16-20 are withdrawn from consideration and claims 1, 3-15 and 22 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims over CN 103820729 to Wang et al have been maintained.
Specification
The disclosure is objected to because of the following informalities:
 Table 3 of the instant specification lists steels “PH15-5,” “Steel A” and “Custom465,” yet nowhere in the instant specification is the composition of said steels listed or described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Instant claim 12 recites the limitation “wherein said titanium is present at 1.9 to 2.0 wt%,” which is outside the claimed range of instant claim 1 (from which claim 12 depends) of 2.1 to 2.5 wt% Ti.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103820729 to Wang et al (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes).
Regarding claims 1, 3-7 and 15, Wang discloses an aged martensitic steel (i.e. maraging steel) prepared by melting and casting comprising the following composition (Wang, abstract, para [0015-0043]) which partially overlaps the instantly claimed composition:
Element
Claimed wt%
Wang wt%
Overlaps?
Cr
13-14
7.0-14.0
Yes
Ni
5.5-7.0
3.0-11.0
Yes

5.5-7.5
5.0-17.0
Yes
Mo
3-5
0-6.0
Yes
Ti
2.1-2.5
0.3-2.0
Close at 2.0-2.1
C
0-0.03
0-0.01
Yes
Si
0-0.1
~0
Yes
Mn
0-0.1
~0
Yes
P
0-0.01
0-0.010
Yes
S
0-0.01
0-0.010
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Wang including the instantly claimed because Wang discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed Ti content, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the lower limit of Ti content of Wang of “2.0” wt% allows for values that round to 2.0 wt%, including up to 1 Ti atom less than 2.05 wt% and the lower limit of Ti content of “2.1” wt% allows for values that round to 2.1 wt%, including 2.05 wt%.  Since the difference in Ti content of Wang is different from the instantly claimed Ti cotent by as little as 1 atom, the content of Wang is close enough to the instantly claimed range of Ti content that one of ordinary skill in the art would expect them to have the same properties.
Regarding claims 8-12 and 14, the steel of Wang overlaps the instantly claimed ranges.

Regarding claim 22, Wang discloses an aged martensitic steel (i.e. maraging steel) prepared by melting and casting comprising the following composition (Wang, abstract, para [0015-0043]) which overlaps the instantly claimed composition:
Element
Claimed wt%
Wang wt%
Overlaps?
Cr
13-14
7.0-14.0
Yes
Ni
5.5-7.0
3.0-11.0
Yes
Co
5.5-7.5
5.0-17.0
Yes
Mo
3-5
0-6.0
Yes
Ti
1.9-2.5
0.3-2.0
Yes
C
0-0.03
0-0.01
Yes
Si
0-0.1
~0
Yes
Mn
0-0.1
~0
Yes
P
0-0.01
0-0.010
Yes
S
0-0.01
0-0.010
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges 
Regarding the instantly claimed strength, ductility and salt-water corrosion resistance, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Wang would be expected to have the same or similar properties as the instantly claimed steel within the instantly claimed composition ranges because the steel of Wang has the same or substantially the same composition.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Applicant argues that Wang teaches away from a Ti content of more than 2.0 wt%.  This is not found persuasive because regarding the instantly claimed Ti content, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the lower limit of Ti content of Wang of “2.0” wt% allows for values that round to 2.0 wt%, including up to 1 Ti atom less than 2.05 wt% and the lower limit of Ti content of “2.1” wt% allows for values that round to 2.1 wt%, including 2.05 wt%.  Since the difference in Ti content of Wang is different from the instantly claimed Ti cotent by as little as 1 atom, the content of Wang is close enough to the instantly claimed range of Ti content that one of ordinary skill in the art would expect them to have the same properties.  Additionally, Example 6 of the instant specification demonstrates that a Ti content of as little as 1.9 wt% achieves the same properties as other inventive examples.

Furthermore, the steel of Wang does achieve said tensile strength and ductility in the examples of Wang, and applicant has provided no evidence that the steel of Wang cannot achieve the instantly claimed pitting potential, other than to assert that examples 10 and 14 of Wang do not have sufficient chromium content to achieve the unclaimed pitting potential disclosed in the instant specification because Custom465 is shown to have a chromium content of 11.0-12.5 wt% and a pitting potential of negative 0.15 V.  This is not found persuasive for numerous reasons because an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02(e) [R-2].  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  In the instant case, applicant has not compared the instant alloy with the prior art and Custom465 cannot be considered to be closer prior art than the alloys of Wang.  Furthermore, the instant specification does not provide the composition for Custom465, Custom465 appears to only be compared to a single inventive example with an unspecified composition and so if it is unclear if the inventive example demonstrates 
Applicant argues the instantly claimed alloy exhibits unexpected results in terms of tensile strength, ductility and pitting potential.  This is not found persuasive because to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, independent claim 1 allows for unrestricted amounts of Si, and Mn, yet the examples in the instant specification only show Si and Mn content within very strict ranges.  Furthermore, the examples in the instant specification do not show that said alleged unexpected results occur at the end points of the instantly claimed ranges of at least Cr, Mo, Co and Ti.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736